Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonnell (US Patent Publication 2003/0182014).
Regarding claims 1 and 10, McDonnell discloses a substrate processing apparatus comprising ([001] and [011]), 
a controller ([001] and [011]) for:
an operation part configured to operate a screen control part, a collection part, a determination part, and a calculation part ([0035] With reference again to FIG. 1, the detectors 16, 18, provide data input to the counters 20, 22 which track the total number of machine cycles. The counters 20, 22 in turn communicate with a processor 24 which performs the calculations for projecting tool replacement times. The processor performs the projection calculations based on the time-dependent , 
wherein the screen control part is configured to display, on a display part, a maintenance component management screen displaying one or more components, one or more mechanisms, or both, which are selected as management targets from components constituting the apparatus, mechanisms configured with a plurality of components, or both, as maintenance components ([0036] Information pertaining to the tool replacement times and corresponding machine shut down times is displayed on a multi-color display device 30. By using a plurality of colors, e.g. white background to indicate the machine is not running at all, green to indicate the machine is running well, yellow to indicate that at least one tool should be replaced "soon", and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14. [0037] In the preferred embodiment, the machine cycle counters 20, 22, the processor 24, tools replacement cyclic schedule table 26, schedule editor 28, and multi-color display device 30 are provided as a single computer system 32, e.g. as a personal computer or a workstation. Although integration of the major apparatus ; 
wherein the collection part is configured to collect component data related to each of the maintenance components ([0033] Each machine 12, 14 has a corresponding suitably arranged machine cycle detector 16, 18 such as a mechanical cam and switch mechanism (not shown) that detects the occurrence of machine cycles. A corresponding machine cycle counter 20, 22 provided in the subject apparatus 10 tracks the number of cycles executed by each machine. The machine cycle detectors 16, 18 can take various forms. In one detector embodiment, an additional sensor (not shown) detects a machine operation that occurs a known number of times, e.g. once, per cycle. In another detector embodiment, the output of a machine cycle sensor (not shown) is integral with the machine is used. In this latter case, it is often advantageous to include filtering and isolation circuitry between the built-in machine cycle sensor and the counter 20, 22. [0034] FIG. 2 shows a preferred hardware embodiment of ; 
wherein the determination part is configured to, for each of the maintenance components, compare a cumulative value of the component data with a predetermined threshold value to determine whether the cumulative value exceeds the predetermined threshold value ([0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed numerically, e.g. by averaging the number of machine cycles over a selected or fixed time interval window. Since, as mentioned previously, machines in production lines are typically operated at a relatively uniform rate, simple averaging is typically adequate. Preferably, a moving average is used to recalculate the operating rate value to compensate for production runs that speed up or slow down due to conditions such as temperature, gear ratio changes, machine wear, and other factors. Of course, more complex numerical differentiation methods known in the mathematical arts can be employed as desired.); 
wherein the calculation part is configured to calculate replacement times estimated for replacing the maintenance components, respectively, based on cumulative values of the component data and average values of the component data for each predetermined cycle, ([0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a ; and 
wherein the operation part is configured to:
cause the calculation part to calculate the replacement times ([0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed ; 
cause the screen control part to display, on the display part, the maintenance component management screen displaying the maintenance components sequentially from a maintenance component having an earliest replacement time among the calculated replacement times to a maintenance component having a latest replacement time among the calculated replacement times ( Figures 3-4 and 14 and[0038] With reference next to FIG. 3, a preferred main display screen 50 which is displayed on the multi-color display device 30 is shown. The display 50 includes a panel entitled "Machine Operations & Counts" 52 that shows the status of each monitored machine. In the illustrated embodiment, the apparatus is capable of monitoring up to sixteen individual machines numbered 1 . . . 16, but only fifteen machines are currently operating. It is to be appreciated that the present invention ; and 
cause the screen control part to display, on the display part, each of the maintenance components and the component data related thereto, which are updated for each predetermined cycle (See Figures 4 and 14 and [0043] With reference to FIG. 4, the user interface display screen 70 provides information regarding the tools of a particular machine, e.g. the machine #1 as indicated in the "Machine" dialog 72. Information columns are provided, including: "Tool Description"; "Cycle Life"; "Cycle Count"; "RPM"; "S.F./Min"; and "Comments". The "Tool Description" and "Comments" columns are text fields for holding data relating to a general description of the total and operator's comments regarding the tool, respectively. "Cycle Life" refers to the number of cycles a new tool can endure, expressed in terms of machine cycles. This value is user-selected based on the tool manufacturer's recommended tool life, prior experience of the tool life in the production line, operator initiation, or similar sources. "Cycle Count" is the number of cycles remaining for the currently installed tool. The "Cycle Count" decrements toward zero each time the corresponding machine executes a machine cycle. In one embodiment, the "Cycle Count" for each tool is color coded to indicate the temporal proximity of the next replacement of that tool, e.g. using a green/yellow/red color scheme similar to that used for the machine count 54, 56, 58 in FIG. 3. Preferably, the "Cycle Count" decrements below zero to indicate that the current tool is overdue for replacement, and by how many cycles, as shown for the tool .
Regarding claim 2, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a button for displaying a replacement time of a specific mechanism, which is configured with plural components, as one of the maintenance components in a color-coded manner on the maintenance component management screen, and wherein the replacement time of the specific mechanism is an earliest replacement time among replacement times calculated for the plural components of the specific mechanism  (See Figures 4 and 14 and [0040] The display panel 52 of the main display screen 50 also includes indicators 60 that are operatively connected with the machine cycle detector, e.g. detectors 16, 18, corresponding the machine. The indicators 60 change state, preferably light up or otherwise change in appearance, when completion of a machine cycle is detected, e.g. as shown for the indicator 60.sub.2 corresponding to machine #1. [0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this time is positive and longer than the threshold time assigned by the user to that tool, the green count background 56 is associated with machine #3 in the "Machine Operations & Counts" panel 52. The panel 62 is thus seen to provide the operator with a useful summary of the scheduled tool replacements given the present operating conditions and machine operating rates. [0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred 
Regarding claim 4, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a button for displaying a replacement time of a specific mechanism, which is configured with plural components, as one of the maintenance components on the maintenance component management screen, and
wherein when the button for displaying the replacement time of the specific mechanism is pressed, the screen control part is configured to display, on the display part, a maintenance component detailed screen, which displays a replacement time of each of the plural components of the specific mechanism and the number of days up to the replacement time while displaying a threshold value and a cumulative value of component data related to each of the plural components ([0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a 
Regarding claim 5, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a button for displaying a replacement history of a specific maintenance component among the maintenance components on the maintenance component management screen, and  wherein when the button for displaying the replacement history of the specific maintenance component is pressed, the screen control part is configured to display, on the display part, a maintenance component replacement screen, which displays component replacement information including the number of replacing the specific maintenance component ( [0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output 
Regarding claim 6, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a data trace button for graphically displaying the component data on the maintenance component detailed screen, and when the data trace button is pressed, the operation part is configured to display the cumulative value of the component data of the maintenance component on the display part on a time axis for a predetermined period of time ([0048] With reference next to FIG. 6, the tool cycle count 86 and the machine operation rate 90 are used to project the tool change time for each tool 92. The projecting step(s) 92 is/are repeated for each tool of the cycled machine to produce a table of tool change times for the plurality of tools 94. [0049] With reference to FIG. 7, a preferred method for projecting 92 the replacement time for a tool is described. Given the present tool cycle count 86 and the rate of machine operation 90, which is assumed to be linear, a linear plot 96 is calculated starting at the present tool cycle count 86 and proceeding downward with a slope magnitude corresponding to the machine operation rate 90. At a point 98 the plotted line 96 reaches zero tool cycle counts. The time interval between the present and the time when the tool cycle count reaches zero is the projected tool replacement time 94. [0061] With reference to FIG. 14, an exemplary production run report 180 indicates statistics for machines during a period between a start date and time of 1/1/02 at 06:00 and an end date and time of 1/15/02 at 06:00. Such a report is particularly suitable for creation after fulfilling a production order to determine machine-related expenses incurred in fulfilling the order. Of course additional, less or different information can be included. The report 180 can also be useful for preparing a price quotation for a similar production run. [0062] It is to be appreciated that one purpose of the production run report 180 is to determine how many parts were made in a given period of time. 
Regarding claim 8, McDonnell discloses:
wherein the operation part is configured to:
cause the collection part to collect component data corresponding to a specific mechanism as one of the maintenance components and each of plural components constituting the specific mechanism, and 
cause the determination part to:
compare a cumulative value of the component data calculated by integrating or counting up the component data and a predetermined threshold value for each component data, and when at least one of the component data exceeds the predetermined threshold value, determine a replacement time of the specific mechanism ([0014] In accordance with still yet a further aspect of the invention, a monitoring device for monitoring at least one cycling manufacturing machine having a plurality of component tools is provided. The monitoring device includes a counter, a processor, and at least one visual indicator corresponding to at least one cycling manufacturing machine. The visual indicator is in operative communication with the processor and includes first, second, and third indicia corresponding to a status of the cycling machine. The first indicia corresponds to the at least one cycling machine having one or more than one threshold time increments remaining before scheduled replacement of any of its component tools. The second indicia corresponds to the at least one cycling machine having a positive time value remaining before scheduled replacement of any of its component 
Regarding claim 9, McDonnell discloses:
a maintenance component list configured to set the one or more components or the one or more mechanisms selected as the maintenance components so as to be displayed, wherein the operation part is configured to update the maintenance component list to be arranged from the top thereof, sequentially from a maintenance component having an earliest replacement time among the maintenance components, and wherein the operation part of configured to cause the screen control part to display, on the display part, the maintenance component management screen based on the updated maintenance component list ([0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US Patent Publication 2003/0182014) in view of Yoshinaga (US Patent Publication 2004/0186607).

Regarding claim 3, McDonnell does not explicitly disclose:
wherein the screen control part is configured to display, on the display part, a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen.
However, Yoshinaga which is directed to a display device that displays data related to monitoring an industrial machine further teaches:
wherein the screen control part is configured to display, on the display part, a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen ( [0061] The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include display[ing] a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen since such modification in the display of McDonnell is just a use of a known technique to improve similar devices in the same way. As in Yoshinaga, it is within the capabilities of one of ordinary skill in the art to include a non-display button to the display with the predicted result of providing a sub-screen with additional data.
Regarding claim 7, McDonnell discloses:
wherein the screen control part is configured to display a name of the component data of the management target, a date of a reference time, and the cumulative value of the component data for each predetermined period of time ([0040] The display panel 52 of the main display screen 50 also includes indicators 60 that are operatively connected with the machine cycle detector, e.g. detectors 16, 18, corresponding the machine. The indicators 60 change state, preferably light up or otherwise change in appearance, when completion of a machine cycle is detected, e.g. as shown for the indicator 60.sub.2 corresponding to machine #1. [0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be 
McDonnell does not explicitly disclose:
wherein the screen control part is configured to display a trace graph of component data ([0032] FIG. 2 shows a display device 2 of an injection molding machine 1. The display device 2 comprises a screen display unit 3, a touch panel 4, a direct screen selection unit 5, an input signal controller 6, a main screen memory 7, a sub-screen memory 8, a screen controller 9, a screen data memory (e.g., a VRAM) 10, and a database 11. Figure 3 [0033] The screen display unit 3 is mounted on a surface area of the display device 2. The unit 3 is formed of, e.g., a liquid crystal panel. The unit 3 displays the contents of screen data stored in the screen data memory 10. [0034] The touch panel 4 is transparent and is attached to the screen display unit 3. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include display[ing] a trace graph since such modification in the display of McDonnell is just a use of a known technique to improve similar devices in the same way. As in Yoshinaga, it is within the capabilities of one of ordinary skill in the art to include a graphical display to the display with the predicted result of providing a graphical representation of the data.



Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080215628 (Adachi) The present invention relates to a replacement parts ordering processing apparatus and others for ordering parts needed for periodic maintenance.
US 20160034329 (Larson) The present invention relates generally to data collection, and more particular, but not exclusive, to performing predictive analysis and correlations for collected sensor data for machinery and enabling user customizations of alert conditions for the collected sensor data.
US 20040148136 (Sasaki) The present invention relates to a management supporting apparatus for acquiring and processing operating state information of a machine to manage an operating state of the machine, a management supporting system, a management supporting program, and a recording medium with the program recorded therein.
US 20170153625 (Yamamoto) The present invention relates to a cell control apparatus which predicts a failure of a manufacturing machines and a production system including the cell control apparatus.
US 20180051442 (IGARASHI) The present invention relates to a replaceable component management system for a construction machine that manages replaceable components in a construction machine, for example, a hydraulic hose, an air filter and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689